Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 7-9, 21-23, 26, and 27 are cancelled.  Claims 1-6, 10-20, 24, 25, and 28 are pending and under examination.
	
Priority
This application is a national stage entry of PCT/IB2018/060266 filed on 12/18/2018, which claims priority from Portuguese application PT110463 filed on 12/18/2017.  

Information Disclosure Statement
The information disclosure statements filed on 6/18/2020 has been considered by the examiner.  

Claim Objections
	Claims 6 and 20 are objected to for the word “and” rather than the more appropriately used “or” to link the options of concentrations in the claim.  
	Claim 17 is objected to for the use of “further” where “further” is not needed because claim 1 introduces human platelet lysate and hydrogel.  
	Claim 17 is objected to as applicant inadvertently deleted “%” from “14-25” at the end of the claim.  Applicant should add the % back into the limitation.
	Claim 25 is objected to for repeating polyvinyl alcohol in the claimed group.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-16, 24, 25 and 28 are rejected under 35 U.S.C. 101 because they read on products of nature or a natural phenomenon as in claim 28.  Zucker (Touro College and University System, Spring 2011, Volume 4, pages 23-29) teaches the cardiac jelly that occurs during formation of the heart is made up of proteins like collagens, glycoproteins, glycosaminoglycans like heparin and hyaluronic acid (page 24 of Zucker).  Zucker teaches that EMT occurring in the cardiac jelly provides cells that migrate into the cardiac jelly (page 25 of Zucker).   Zucker teaches components of cardiac jelly bind to growth factors (Introduction of Zucker).  TGF betas are known to be involved in cardiac jelly/cushion formation.  Proteins are formed having an amine group at one end.  Additionally, proteins like cysteine have thiol groups that can form disulfide bonds/crosslinks with other cysteines (see Fass et al (Chemical reviews, 2018, volume 118, pages 1169-1198)).  This would be a chemical crosslinking. Sumida et al (Cell and Tissue Research, 1992, volume 268, pages 41-49) teaches vitronectin involved in endocardial cell migration in embryonic heart development.  Samateh et al (Scientific reports, 2018, volume 8, pages 1-8) teaches the natural hydrogel forming ability of chia and basil seeds when retaining moisture (abstract).  Page 1 of Samateh indicates that gels are found in the bodies of jellyfish, bacterial cell walls, and the pith of the aloe vera plant.  Thus, natural hydrogels are found made from a variety of naturally occurring materials.  Calcium phosphates, magnetic particles like iron metal, and inorganic fibers are found in nature.  Amide bonds are naturally produced in making proteins via amines groups on one end of the extending proteins while disulfide bonds are naturally formed between and within proteins having thiol groups from cysteines.  The w/v % values found in claims 6 and 20 would be dependent on the amount of protein or other natural components present in a particular natural hydrogel at certain times of its development.  The degree of substitution depends on the number of modified peptides per total number of peptides in the plasma derived element (see paragraph 45 of instant specification) and it is known that peptides are naturally modified.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 25 has the limitation of “neutral cellulose derivatives” which is not defined by the specification or the art.  Furthermore, “derivatives” encompasses many possible modifications (additions, isomers, etc) of a compound offering it different structures and properties.  Thus, there is not adequate description for all the items that could be neutral cellulose derivatives.  Applicant provides for particular types of cellulose materials like powdered cellulose, microcrystalline cellulose and cellulose fibers that applicant does have possession of.  If applicant has support for other particular species of cellulose derivatives in the specification, the applicant may also import them into the claim instead of using the recitation of “derivatives”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the growth factor" in the claim without a prior recitation of “a growth factor” in the claim or in claim 1 on which it depends.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may consider changing the dependency of claim 13 to be dependent on claim 12, which includes “a growth factor”.  
Claim 14 is indefinite for the recitation of “fibers” in the Markush group of “inorganic materials” as fibers may include both inorganic and organic variants.  It is unclear if fibers in the group is only limited to “inorganic fibers” or is also trying to capture organic fibers.  Applicant may amend this limitation to be “inorganic fibers”.   
	 Claim 17 is indefinite for the recitation of “at least one polymerizable moiety selected from a methacrylate” in light of claim 1 closing the group of “at least one polymerizable moiety” with “selected from the group consisting of” Markush language.  It is unclear if “selected from a methacrylate” is also closed language or if it is open to allow other polymerizable moieties besides those from claim 1 in the closed Markush group.  One suggestion is to amend claim 17 to recite “at least one polymerizable moiety is a methacrylate”.  
Claim 25 contains the trademark/trade name CARBOPOL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name of Carbopol is used to identify/describe various crosslinked polyacrylic acid products and, accordingly, the identification/description is indefinite.
	Claim 25 is indefinite for the recitation of “neutral cellulose derivatives”, which is not defined in the specification or the art.  Furthermore, “derivatives” encompasses many possible modifications of a compound offering it different structures and properties.  It is unclear what the metes and bounds of neutral cellulose derivatives is for examination of the limitation.  For the purpose of compact prosecution, if the prior art provides for any cellulose compound, it will read on the limitation.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 (and its dependent claim 25) adds a second hydrogel to “A hydrogel”, which appears to provide for a product with two hydrogels as opposed to “A hydrogel” as defined by claim 1 on which claim 24 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant may explain why the composition still is to “The hydrogel according to claim 1” or amend the claim to provide, for example, “A hydrogel product comprising the hydrogel of claim 1 combined with a second hydrogel….”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 15, 16, 18, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almany et al (Biomaterials, 2005, volume 26, pages 2467-2477).
The limitation of “wherein the plasma derived element is directly linked to at least one polymerizable moiety…” is met when the plasma derived element is directly linked to such a moiety even if another element (like PEG) is also bound to that moiety.  Thus, if the diacrylate portion of PEG diacrylate links to the plasma derived element, then the acrylate will be directly linked to the element.
Almany teaches tissue engineering scaffolds fabricated from biological materials where a fibrinogen backbone is pegylated by PEG-diacrylates (abstract, section 2.3-2.4).  Fibrinogen is a protein derived from human plasma.  This creates a PEG-fibrinogen hydrogel (abstract).  Almany provides that the hydrogel forms a interconnecting network of cells (abstract).  Almany teaches 10, 15 or 20% polymer in making hydrogels (section 2.4).  Almany teaches crosslinking via UV photoinitiation and addition of photoinitiator (section 3.1 and abstract).  Almany teaches 7 micron thick sections of hydrogels (figure 7 legend).  This hydrogel would be like a membrane/sheet.   Almany provides for degree of crosslinking determining the stiffness of polymeric hydrogels (section 4.1).  In section 4, it is discussed that excess PEG becomes entangled with grafted PEG chains and that overnight reactions create highly PEGylated fibrinogen.  Thus, the degree of substitution of fibrinogen (the plasma derived element) may be high, but also may not be complete based on these teachings.  

Claims 1-2, 4, 6, 12, 13, 15, 18, 19, 20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houze US 20140335195.
	Houze teaches a platelet lysate and its used for treatment (abstract).  Houze teaches preferably a hydrogel (paragraph 81) and preferably a human source (paragraph 70).  Houze teaches the platelet lysate has proteins, TIMP protein (paragraphs 96 and 43).  Proteins have an amine group that can react with other amino acids and cysteine amino acids having thiol groups.  Houze teaches PDGF, VEGF, FGF, EGF, TGF beta and others (paragraphs 38-39 and 88).  Houze teaches polymers preferably cellulose polymers (the other hydrogel) (paragraph 75).  Houze teaches antibiotics, analgesics, and other actives (paragraph 89).  Houze teaches adding cells like MSC (paragraph 90).  Houze teaches suitable amounts of the lysate from 0.5 g to 75g or 3 g to 10 g (paragraph 118).  Example 2 provides for a gel with the protein containing platelet lysate. Houze teaches foam, patch, powder, sponge and other forms (paragraph 123).  Houze teaches lyophilization of the lysate (paragraphs 26 and 99-103).  Houze teaches polyamino acids (paragraph 77).  Paragraph 35 teaches mixing lysate with polymer.  Houze teaches forming a network (paragraph 81). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, 17, 19, 20, 24, and 25 in addition to Claims 1-6, 10-11, 15, 16, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Almany et al (Biomaterials, 2005, volume 26, pages 2467-2477) and Wang US20120134968.  
Almany teaches the claims as discussed above.
Almany does not teach growth factors of the claims or lyophilizing the hydrogel form.  
Wang teaches using a hydrogel for tissue engineering (abstract).  Wang teaches a mixture of at least one degradable hydrogel and at least one degradable and surface crosslinked particle where the composition can contain living cells (abstract).  Wang teaches the hydrogels are made from natural polymers, synthetic polymers and combinations thereof (claim 9 of Wang).  Wang teaches the natural polymer can be polysaccharides, glycosaminoglycans, proteins and combinations thereof (claim 10 of Wang).  Wang teaches various functional groups including thiol, methacrylates, acrylic acid and methacrylic acid among others (paragraph 52).  Wang teaches transglutaminase crosslinking agent (paragraph 58).  Wang teaches crosslinking agents like glutaraldehyde and di(meth)acrylates (paragraph 75).  Wang teaches growth factors like PDGF, TGF beta, FGFs, IGFs, and BMPs (paragraph 98).  Wang teaches hyaluronic acid and other natural polymers for hydrogels (paragraph 51).  Wang teaches synthetic hydrogels from materials like carboxy alkyl cellulose, acrylates polymers and others (paragraph 63).  Wang teaches lyophilizing the gels (paragraphs 136 and 141) to perform assays. Wang teaches air drying surface crosslinked microspheres (paragraph 114).  
One of ordinary skill in the art at the time of instant filing would have also incorporated growth factors into hydrogels made from fibrinogen (a protein found in platelet rich plasma and lysates thereof) and biocompatible polymers like polyethylene glycol with the reasonable expectation of success in delivering these factors to the body by administering the hydrogel.  A both Almany and Wang are to hydrogels for tissue engineering, and thus, one of ordinary skill in the art would look to ingredients known for hydrogels of this purpose.  Additionally, it was known to dry/lyophilize biocompatible hydrogels in the teachings of Wang.  In regards to claim 17, Almany provides for PEG diacrylate to bond and PEGylate fibrinogen, but does not provide for a methacrylate or the particular degree of substitution.  Wang provides that di(meth)acrylates are suitable crosslinking agents, and thus, a dimethacrylate (a methacrylate) is seen as an equivalent to a diacrylate in crosslinking polymers for hydrogels.  Wang also provides a variation of the type of crosslinker or functional group on the natural or synthetic polymer, which would allow modifications of the protein in Almany with such groups or crosslinkers.  Almany provides that the amount of PEGylation by the PEGDA to the fibrinogen is a process that is incomplete, but that may be increased by increased time of reaction.  Thus, the degree of substitution is optimizable by teachings of the prior art.  

Claim 14 in addition to Claims 1-6, 10-11, 15, 16, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Almany et al (Biomaterials, 2005, volume 26, pages 2467-2477) and Song US20040161444.  
	Almany teaches the claims as discussed above.
	Almany does not teach inorganic particles.
	Song teaches a hydrogel polymer scaffold with calcium phosphate or minerals (abstract and paragraphs 14 and 20).  Song teaches bioactive glasses (paragraph 89).  Song teaches biocompatible bone-like composites for implanting and tissue regeneration (paragraphs 52-54).  
	One of ordinary skill in the art at the time of instant filing would include inorganic materials like calcium phosphate for tissue regeneration of bone by teachings of Song into other hydrogel materials for tissue regeneration designed by Almany, and thus, would choose inorganic materials to add based on the type of tissue regeneration desired or type of tissue being targeted.  

Claims 1-6, 10, 12, 15, 16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tae et al (Biomacromolecules, 2007, volume 8, pages 1979-1986) in view of Engelberg (Circulation, 1961, volume XXIII, pages 578-581).  
In claim 1, which is to a hydrogel (product), it is indicated that the human plasma-derived element is directly linked to at least one polymerizable moiety.  If the prior art teaches a human plasma derived element directly linked to a polymerizable moiety, it will read on the claim regardless of how that linkage was created.  
Human platelet rich plasma and human platelet lysate are components that would be combinations of components including the proteins, polysaccharides and lipids found in platelet cells and/or the accompanying plasma.  If the prior art teaches a component from such items being linked to a polymerizable moiety, then it will read on the claim.  
Tae teaches a heparin-based hydrogel system with a potential to be gelled with cells (abstract and page 1981).  Heparin is a molecule found in human plasma.  Tae teaches thiol functionalization of heparin carboxylic acid groups (abstract and experimental procedures).  Figure 1 provides for how thiol groups are added to heparin.  Tae teaches adsorption of fibrinogen and lysozyme by the hydrogels (page 1983 and figures 5 and 6).  Tae provides for gelation of Heparin-SH with PEG diacrylate to make a hydrogel (page 1981).  Tae teaches the gel is formed by cross-linking of Heparin-SH with PEGDA (page 1985 second column).  Tae provides for 30% thiolation of heparin to form hydrogels (first column of page 1982).  Tae teaches increasing the total concentration of precursor from 3 to 15% (second column of page 1982).  Tae teaches various degrees of thiolation of 20%, 30%, 40% or 50% (first column of page 1981) and varying the degree (second column of page 1981).  Tae provides controlling and modulating the precursor concentration and degree of substitution of functional groups (Conclusion).  Tae provides for the hydrogel system to carry heparin binding growth factors (page 1986).  Heparin is  a component of plasma with platelets.  
Tae does not particularly state the heparin comes from plasma with platelets.
Engelberg teaches human platelet rich plasma from humans has heparin (page 578 and table 1).  
One of ordinary skill in the art would utilize a plasma having heparin from Engelberg as suitable source for making hydrogels in the teachings of Tae, which Tae necessitates heparin for its process of making hydrogels.  One of ordinary skill in the art may consider enriching the amount of heparin in a plasma depending on the properties of the hydrogel desired as Tae motivates its modified heparin for making hydrogels.  There would have been a reasonable expectation of success in making a hydrogel of the instant claims by the combined teachings of the prior art. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/Primary Examiner, Art Unit 1613